DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. WO 2015/198812 (hereafter—Koike--) in view of Roman et al. US 2015/0190869 (hereafter—Roman--).
The Examiner notes that for purposes of Translation, US 2017/0080503 corresponds to WO 2015/198812, and as such, will be used hereafter as the translation.
In regards to claim 1, Koike discloses as in Figures 8 and 9, a cutting insert (10), capable of being disposed on a shoulder milling tool (1), the cutting insert (10) comprising: a body having a trigonal shape (see shape on Figures 9 and 11) and a median plane (refer to the median plane that extends between the top and bottom surfaces) extending through the body; a first surface (or top surface 16), a second surface (or bottom surface 16), and a circumferential surface (14) extending between the first surface (16) and the second surface (16), the first and 
However, Koike is silent as for the values of the first and second angle, as being acute; and also as for the values of the first and second nominal clearance angles, as being negative.
Nevertheless, Roman discloses an indexable and reversible shoulder milling cutting insert having a first and second surfaces, each surface with a respective cutting edge and a respective clearance surface.  Note that Roman discloses a first and second acute angle, each angle disposed between each of the respective clearance surfaces and a medial plane (see annotated Figure 4a below).  Note that according to supplemental angle α, as being obtuse with values between 98˚ and 114˚ (claims 16-20 of Roman); it means that corresponding acute angle is between at least in between 82˚ to 66˚; such that each of the first and second clearance surfaces form a first and second negative nominal clearance angles.  By providing these angles of the clearance surface, the cutting insert is optimized such that it has high strength while still providing sufficient clearance (see paragraph [0066] of Roman).

    PNG
    media_image1.png
    708
    1152
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Koike’s clearance surface such that the first and second angle are acute and such that the values of the first and second nominal clearance angles to be negative, based on the teachings of Roman, to optimize the insert by having high strength while still providing sufficient clearance.
In regards to claim 2, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses that the first clearance surface (of Koike) along the first main cutting edge (15a of the first surface of Koike) extends at the first acute angle (as modified by Roman) that is within a range of 83 - 87 degrees (of Roman) to the median plane (of Koike as modified by Roman) and wherein the second clearance surface (of Koike) along the second main cutting edge (of Koike) extends at the second acute angle (of Roman) that is within a range of 83 - 87 degrees to the median plane.
However, Koike as modified by Roman fails to explicitly disclose that the range of the first and the second acute angles are each within a range 83 - 87 degrees to the median plane.
Note that Roman at least discloses that, that according to supplemental angle α, as being obtuse with values between 98˚ and 114˚ (claims 16-20 of Roman); it means that corresponding acute angle is between a range of at least in between 82˚ to 66˚.  
As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the range of Koike’s first and second acute angles be 
In regards to claim 3, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses a first flat waist portion (refer to each of the flat waist portions 14, disposed perpendicular to the median plane of Koike) of the countersunk circumferential waist portion (14 of Koike) extends in a plane perpendicularly to the median plane (see at least Figures 5 and 10 of Koike) at the first surface-wiping secondary cutting edge (15b of the first surface 16 of Koike) and the second main cutting edge (15 of Koike), and wherein a second flat waist portion (refer to one of the flat waist portions 14 of Koike) of the countersunk circumferential waist portion (14 of Koike) extends in a plane perpendicularly to the median plane at the second surface-wiping secondary cutting edge (15b of the second surface 16 of Koike) and the first main cutting edge (15 of Koike).
In regards to claim 4, Koike as modified discloses the cutting insert according to claim 3, Koike as modified also discloses that the first surface-wiping secondary cutting edge (15b of first surface 16 of Koike) extends at a first angle (the first angle being interpreted in the same way as shown in Figures 1b’’ and 1c’’ of the Drawings as filed) to the first flat waist portion (14 of Koike), as seen in a view towards the first surface (Figure 11 of Koike), wherein the second surface-wiping secondary cutting edge (15b of second surface 16) extends at a second angle to the second flat waist portion (14 of Koike), as seen in a view towards the second surface (refer to Figure 11 of Koike), in such a way that the first and second flat waist portions (14 of Koike) in relation to the first and second surface-wiping secondary edges (15b of Koike) become more countersunk toward the corner (15c of Koike) of the cutting insert.
claim 5, Koike as modified discloses the cutting insert according to claim 3, Koike as modified also discloses that the first main cutting edge (15a of Koike) extends at a first angle to the second flat waist portion (another of 14), as seen in a view towards the first surface (Figure 9), and wherein the second main cutting edge (15a of Koike) extends at a second angle to the first flat waist portion (14 of Koike), as seen in a view towards the second surface (Figure 11 of Koike) in such a way that the first main cutting edge (15a of Koike) is arranged at an increasing distance inside the second flat waist portion (14 of Koike) in a direction towards the first corner cutting edge (15c of Koike), and the second main cutting edge (15a of Koike) is arranged at an increasing distance inside the first flat waist portion (14 of Koike) in a direction towards the second corner cutting edge (15c of Koike).
In regards to claim 6, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses that the cutting insert (of Koike) includes three cutting edges (15a of Koike) of, which are the same as the first cutting edge (15a of Koike) extending along the intersection between the first surface (16 of Koike) and the circumferential surface (14), and three cutting edges, which are the same kind as the second cutting edge (15a of Koike) a extending along an intersection between the second surface (16 of Koike) and the circumferential surface (14 of Koike).
In regards to claim 6, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses that the first flat waist portion (14 of Koike) includes a first abutment surface (14a of Koike) configured for abutment against an axial and/or radial support surface (5c, 5e, 5b of Koike) of the shoulder milling tool (1 of Koike), and wherein the second flat waist portion (14a of Koike) includes a second abutment surface (14a of Koike) configured for abutment against the axial and/or radial support surface (5c, 5e, 5b of Koike).
In regards to claim 8, Koike as modified discloses the cutting insert according to claim 1, Koike as modified also discloses, a milling tool (1 of Koike) capable of shoulder milling, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2013176834 A is considered to be pertinent to at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722